Citation Nr: 0508856	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for a dental disability 
for compensation purposes only.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to July 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Board notes that a claim of entitlement to 
dental treatment was separately considered and is not before 
the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not noted to have a right knee disability 
upon entry into service.

3.  The veteran was not shown to have a right knee disability 
upon discharge from service.

4.  The veteran was diagnosed as having a personality 
disorder and a partner relational problem during service.  He 
was not found to have an acquired psychiatric disorder during 
service or as a consequence thereof.

5.  The veteran does not have any dental abnormality due to 
an in-service dental trauma.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2004).

2.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.  38 C.F.R. §§ 3.303(c), 
4.9 (2004).

3.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

I.  Right Knee Disability

For the purposes of granting service connection under 
38 U.S.C.A. Section 1110, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
Section 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when 
a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

The evidence of record shows that the veteran was accepted 
for service in December 1999 without any notation of a pre-
existing right knee disability.  Shortly after his entry into 
service, however, he began complaining of right knee pain and 
related a history of having had knee strain followed by 
arthroscopic surgery, physical therapy and a full recovery 
during high school.  Thus, absent a specific medical finding 
of a pre-existing disability, the Board finds that the 
presumption of soundness is not rebutted by the veteran's 
later advising of a history of right knee treatment.

Service medical records show that the veteran had periodic 
complaints of right knee pain through 2000 and ultimately 
underwent arthroscopic surgery in January 2001.  He was 
discharged to light duty for 30 days with a diagnosis of 
status-post arthroscopic plica excision with no evidence of 
loose body or meniscal tear upon posterior joint inspection.  
The veteran served on active duty for another five months and 
was discharged from service in July 2001 without any evidence 
of a diagnosed right knee disability.  His separation 
examination simply noted that he had undergone right knee 
surgery in January 2001; no right knee abnormalities were 
noted on clinical evaluation.

The veteran reported in his July 2002 application for VA 
compensation benefits that he did not participate in any 
medical treatment.  Although he was scheduled for a VA 
examination in March 2004 to specifically determine if a 
right knee disability existed, the veteran did not report.  
He has not advised VA of the reason he did not report 
notwithstanding being advised in an April 2004 Supplemental 
Statement of the Case that the denial of his claim was 
continued due in part to his failure to report for the 
scheduled examination.

Given the evidence as outlined above, the Board finds that 
there is no evidence of current disability upon which to 
grant VA compensation benefits.  Yes, there is evidence of 
treatment of right knee pain during service; however, 
following a January 2001 arthroscopic surgery, there are no 
additional complaints or diagnosis of right knee disability.  
Because the veteran failed to report for a scheduled VA 
examination, the Board is left with the record as shown in 
the service medical records.  Consequently, service 
connection for a right knee disability is denied.

II.  Personality Disorder

Congenital or developmental defects, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.

The medical evidence shows that the veteran was treated 
several times during service after suicide attempts following 
arguments with his wife.  He was ultimately diagnosed as 
having a personality disorder and a partner relational 
problem during service and recommended for administrative 
discharge as unsuitable for military service.  The veteran 
was at no time found to have an acquired psychiatric 
disorder.

The veteran advised VA in his July 2002 application that he 
did not participate in any medical treatment and he failed to 
respond to the RO's request for evidence to substantiate the 
claim.  He specifically advised VA in his VA Form-9 submitted 
in December 2003 that a counselor in the town in which he 
lived believed that he had a borderline personality disorder 
as a consequence of post-traumatic stress.  In February 2004, 
the RO specifically requested that the veteran identify the 
counselor so that medical records could be obtained, but the 
veteran did not respond.


Given the evidence as outlined above, the Board finds that 
the veteran does not have an acquired psychiatric disorder 
for which VA compensation benefits may be awarded.  The 
diagnosed personality disorder is specifically excluded from 
VA compensation awards by regulation.  Therefore, service 
connection for a personality disorder is denied.

III.  Dental Condition

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for a 
dental condition other than one resulting from dental 
trauma.

The record evidence shows that the veteran had teeth 
extracted and root canals performed during active service, 
but not as a result of in-service trauma.  Neither the 
veteran's service medical records nor his service dental 
records reflect any type of dental trauma and the veteran 
does not allege any such trauma during service.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Although dental conditions may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 17, 
such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits 
based on the treatment of dental problems during service.  

The regulations provide for service connection solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Additionally, the Board notes that in a precedent 
opinion, VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  Consequently, because there is no evidence of dental 
trauma and the veteran's current appeal is based on his 
complaint of a dental condition created by treatment during 
service, the Board is without legal authority under governing 
regulations to grant service connection for a dental 
condition for purposes of an award of disability compensation 
benefits.  As such, the veteran's claim of entitlement to 
service connection for a dental condition for compensation 
purposes is denied.

IV.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was so informed specifically 
and in detail in a letter dated in July 2002.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Moreover, the veteran was 
provided with the test of 38 C.F.R. § 3.159, from which the 
Court drew the fourth requirement, in the statement of the 
case and supplemental statement of the case.

The RO also sent the veteran an additional request for 
information in February 2004 after the veteran advised VA in 
his VA Form 9 that he had seen a counselor in the town in 
which he lived.  The veteran did not respond to the request 
for information.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by attempting to aid 
the veteran in obtaining evidence and affording him a 
physical examination.  The veteran was specifically requested 
on two occasions to identify evidence to substantiate his 
claims and was scheduled for a VA examination in March 2004.  
He did not respond to any request by VA nor did he report for 
the scheduled examination.  

The veteran's lack of response to VA's efforts to assist him 
in developing his claims does not negate VA's efforts.  The 
Board notes that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, the veteran's refusal to assist in obtaining records 
deemed important to the evaluation of his claims is not a 
failure on VA's part to assist the veteran.

The veteran was afforded the opportunity to testify before an 
RO hearing officer and/or the Board, but elected not to do 
so.  As noted above, the veteran has elected not to respond 
to VA's efforts to assist in the development of the claims on 
appeal.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

Service connection for a right knee disability is denied.

Service connection for a personality disorder is denied.

Service connection for a dental disability for compensation 
purposes is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


